L.H. Hamby, plaintiff, instituted this action in the district court of Tillman county on the 22nd day of October, 1915, against J. A. Carr et al., defendants, to recover damages the sum of $23,073.75.
It appears from the record that on March, 18, 1918, the court sustained the motion of the defendants to strike certain paragraphs of the plaintiff's petition as being frivolous and irrelevant, and that the plaintiff has attempted to prosecute an appeal from this order of the court sustaining said motion.
Petition in error and case-made were filed in this court on November 1, 1918, about seven and one-half months from date of the order complained of in the petition in error.
This court has in numerous cases held that, where the petition in error is not filed in this court until after the expiration of six months from the date of the final judgment or order of the trial court which the appellant seeks to have this court review, this court has no jurisdiction to review such judgment or order, and the appeal will be dismissed. Davis v. Revelle. 75 Okla. 8, 180 P. 958; Williams v. Thompson,68 Okla. 301, 174 P. 268; Olentine v. Anderson, 71 Oklahoma,176 P. 82; Drake v. Ruble, 71 Oklahoma, 176 P. 920; Perry v. Werline, 77 Okla. 92, 186 P. 940; First State Bank of Warner v. Porter, 63 Okla. 79, 182 P. 672; Star Mill  Elevator Company v. Bruce, 77 Okla. 113, 186 P. 910; Ham. v. Veasey,79 Okla. 133, 191 P. 1094; Wagnon v. Davison, 79 Okla. 209,192 P. 565.
In view of the facts as disclosed by the record in the instant case, it is plain this court is without jurisdiction to review the order complained of, and the appeal is dismissed.
JOHNSON, C. J., and COCHRAN, BRANSON, and MASON. JJ., concur.